Citation Nr: 1046327	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cataracts to include as 
secondary to service-connected diabetes mellitus type II.

2.  Entitlement to an increased disability rating for lumbar 
spine degenerative disc disease (DDD), currently evaluated as 60 
percent disabling effective September 19, 1994.

3.  Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person (A 
& A) or at the housebound rate.

4.  Entitlement to service connection for right knee degenerative 
joint disease (DJD) to include as secondary to service-connected 
lumbar spine DDD.

5.  Entitlement to service connection for left knee DJD to 
include as secondary to service-connected lumbar spine DDD.




REPRESENTATION

Veteran represented by:             Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

Procedural history

The Veteran submitted an October 2005 claim for entitlement to 
SMC and for an increased disability rating for his service-
connected lumbar spine DDD.  In a February 2006 rating decision, 
the RO denied the claims.  The Veteran disagreed and perfected an 
appeal.  In June 2006, the Veteran submitted claims including 
entitlement to service connection for bilateral knee DJD and for 
cataracts.  The bilateral knee claims were claimed as secondary 
to the Veteran's service-connected back disability and the 
cataracts were claimed as secondary to the Veteran's service-
connected diabetes mellitus type II disability.  The Veteran's 
claims were denied in an October 2006 rating decision.  The 
Veteran disagreed and perfected an appeal.

In a March 2009 decision, the Board remanded the claims for 
further evidentiary and procedural development.  

The issues of entitlement to service connection for right and 
left knee DJD secondary to service-connected lumbar spine DDD are 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's cataracts are not 
related to his active duty service or to his service-connected 
diabetes mellitus type II.

2.  The Veteran's lumbar spine DDD is manifested by x-ray 
evidence of significant L5-S1 degenerative disease, significant 
and constant pain that increases upon repetitive bending, but 
does not change range of motion, and forward flexion limited to 
15 degrees, without evidence of ankylosis.

3.  The Veteran is unable to walk for more than 2-3 feet with a 
cane or walker, uses a wheelchair, is not able to protect himself 
from hazards or dangers of daily environment, is not permanently 
bedridden, can not dress or undress himself or attend to needs of 
nature, can not walk unassisted and has difficulty keeping 
himself clean.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for cataracts is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  The criteria for a disability rating in excess of 60 percent 
for service-connected lumbar spine DDD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (2009).

3.  Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate is warranted. 38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submits that his service-connected back is worse than 
what VA has recognized, and further contends that he is entitled 
to SMC because he is unable to properly care for himself.  
Finally he contends that he is entitled to service connection for 
cataracts that he believes were caused by his service-connected 
diabetes.  The Board will first address preliminary matters and 
then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  Specifically, 
the Board ordered VBA to provide the Veteran further notice 
regarding how VA determines a disability rating for his service-
connected back disability, required VA to provide the Veteran 
with an eye examinations and required an examination to determine 
whether the Veteran met the criteria for SMC.   

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The record notes that the 
Veteran received notice in a March 2009 letter that included the 
criteria used by VA to rate his service-connected back and 
informed him of the evidence that could establish an increased 
disability rating.  The record also shows that the Veteran was 
provided with a July 2009 eye examination and a July 2009 
examination regarding his eligibility for SMC for A & A and for 
housebound rate.

For those reasons and the reasons stated below, the Board finds 
that VBA substantially complied with the March 2009 Board remand 
order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).

The Veteran was told in letters dated December 2005, August 2006, 
and March 2009 of the evidence needed to substantiate a claim for 
service connection.  In addition, the August 2006 letter informed 
the Veteran of how to substantiate a claim for secondary service 
connection.  The December 2005 and March 2009 letters informed 
the Veteran of how to substantiate a claim for an increased 
disability rating.  As noted above, the March 2009 letter 
informed the Veteran of the criteria VA used to determine a 
disability rating for his service-connected back disorder and 
also informed him of how VA determines an effective date.  In the 
December 2005 and March 2009 letters, VBA informed the Veteran of 
the evidence needed to substantiate a claim for SMC. Finally, all 
letters informed the Veteran that VA would assist him by 
obtaining relevant records which would support his claim and 
provide him, if necessary, with a medical examination.  

The record includes the Veteran's service treatment records, VA 
treatment records and private medical records identified or 
provided by the Veteran.  In addition, the record includes 
statements by the Veteran and by lay witnesses who provide 
evidence supporting the Veteran's claims.  As noted above, the 
record includes reports of medical examinations of the Veteran 
pertaining to the claims at issue, including those provided in 
July 2009, September 2006, January and April 2006, and December 
2005.  For the reasons stated below, the Board finds that the 
examination report reflect consideration of the Veteran's 
statements and provide a sufficient rationale for the opinions 
stated.  

The Board finds that under the circumstances of this case VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further actions pursuant to the VCAA need be 
undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran elected in his VA-Form 9 substantive appeal dated June 
2006 that he did not elect to have a hearing before a Veterans 
Law Judge.  In addition, although the Veteran sought a hearing in 
his VA-Form 9 substantive appeal dated January 2007, he withdrew 
that request in a written submission dated May 2007.  


Entitlement to service connection for cataracts.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).



Analysis

The Veteran generally contends that he has cataracts and that he 
is entitled to service connection for them. He has not made any 
statement of record why he is entitled to service connection.  
The Board will first address direct service connection and then 
address secondary service connection.

As noted, there must be evidence of a present disability, in-
service incurrence or aggravation of a disease or injury; and a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  The 
record includes a February 2006 eye examination report that 
states a diagnosis of cataracts in both eyes with 2+ nuclear 
sclerosis.  Thus, the first element is satisfied.

A review of the Veteran's service treatment records discloses 
that the Veteran's entrance and discharge physicals reported that 
the Veteran had 20/20 vision without correction.   There is no 
other service treatment record or other medical evidence in the 
Veteran's VA claims folder regarding the Veteran's eyes during 
service or within one year following service.  In addition, the 
Veteran has not stated that he had eye problems during service or 
within a year of service.  For those reasons, the Board finds 
that element (2) is not satisfied.

With regard to element (3), the only medical opinion regarding 
the etiology of the Veteran's cataracts is that propounded by the 
February 2006 examiner.  The examiner noted that "cataracts are 
multifactorial in etiology and causes include aging."  There is 
no medical nexus evidence that connects the Veteran's cataracts 
to the Veteran's service.  For those reasons, the Board finds 
that entitlement to service connection for cataracts under a 
direct service connection theory is not warranted.

As noted above, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Again, there is evidence of a current disability.  There 
is also evidence that the Veteran is service-connected for type 2 
diabetes mellitus.  Thus, Wallin elements (1) and (2) are 
satisfied.  With regard to element (3), however, the February 
2006 VA examiner opined that it was less likely as not that the 
Veteran's cataracts were due to diabetes mellitus.  There is no 
other medical nexus evidence of record.

The Board observes that the most recent examiner noted that 
cataracts were not present.  The September 2010 examiner, a VA 
optometrist, noted that "the [Veteran] does not manifest 
cataracts at this time."  The Board notes that the Court held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as a 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current disability 
was satisfied.  The evidence of record clearly establishes that 
the February 2006 examiner diagnosed cataracts in both eyes.

The Board further notes that although the Veteran did not make 
any statement contending that an incident during service or his 
diabetes mellitus caused the cataracts, his claim can be 
construed to be such a statement.  There is, however, no evidence 
of record that the Veteran has the education, experience or 
training to make him competent to render a medical opinion 
regarding the etiology of his cataracts.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
For that reason, the Veteran's mere claim is outweighed by the VA 
examiner's opinion regarding the etiology of his cataracts.

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for cataracts is not warranted.



Entitlement to an increased disability rating for lumbar 
spine degenerative disc disease (DDD), currently evaluated 
as 60 percent disabling effective September 19, 1994.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).

Assignment of diagnostic code

The RO rated Veteran's service-connected low back disability 
under Diagnostic Code 5003 [degenerative arthritis].  The 
diagnosis that has consistently been provided for the Veteran's 
back disorder is lumbar spine DDD is manifested by x-ray evidence 
of significant L5-S1 degenerative disease.  Diagnostic Code 5242 
[Degenerative arthritis of the spine] is the diagnostic code that 
most clearly applies, which means that it is rated under the 
General Rating Formula for Diseases and Injuries of the Spine, 
discussed below.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology. Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The Veteran's service-connected low back disability is manifested 
by complaints pain in the lower back with occasional pain in both 
legs, as well as demonstrated limitation motion with pain.  Based 
on the diagnosis and the symptoms reported by the examiners and 
the Veteran, the Board determines that the most appropriate 
diagnostic code is Diagnostic Code 5242.

The Board observes that all lumbar spine disabilities, except 
intervertebral disc syndrome, are rated using the same criteria.  
The Board has therefore given thought as to whether the veteran's 
service-connected back disability could appropriately be rated as 
intervertebral disc syndrome under the different rating criteria 
found in Diagnostic Code 5243.  However, even though the Veteran 
has complained of occasional pain radiating into his legs and he 
is currently service connected for bilateral lower extremity 
radiculopathy associated with the lumbar spine DDD.  A rating the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating episodes requires incapacitating episodes of back 
pain for various durations.  In this case, the evidence states 
that the Veteran has no such episodes and has not complained of 
flare-ups or any condition that has required bed rest prescribed 
by a physician.  Thus, rating the Veteran under Diagnostic Code 
5243 would not be to the Veteran's advantage.  

In summary, the Board believes that the Veteran has been 
appropriately rated by the RO under Diagnostic Code 5242.

Specific rating criteria

The Veteran's claim was received by the RO October 2005.  The 
Board notes that the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended effective September 26, 
2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Thus, 
the Veteran's claim was filed after the new rating criteria were 
applicable.  The Board will apply the only the current version of 
the schedular criteria to the Veteran's claim.  The Veteran's 
lumbar spine DDD is rated as 60 percent disabling.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), effective September 26, 2003, a General 
Rating Formula for Diseases and Injuries of the Spine will 
provide that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease the following ratings will apply.

The General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

Analysis

Schedular rating

To obtain a disability rating of 100 percent under the General 
Rating Formula for Diseases and Injuries of the Spine, current 
spine regulations as they pertain to range of motion, the Veteran 
would have to demonstrate unfavorable ankylosis of the entire 
spine.  Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health (4th ed. 
1987) at 68].  

The record includes VA examinations of December 2005 and 
September 2006.  The December 2005 examiner reported that forward 
flexion "at the lumbar spine was 0-15 degrees, extension 0-5 
degrees, left lateral flexion 0-10 degrees, right lateral flexion 
0-10 degrees, and bilateral rotation 0-5 degrees.  All motion was 
done with clinical evidence of pain.  The September 2006 examiner 
reported that the Veteran did not "come to full extension, he 
lacks about 20 to 40 degrees."  The Board observes that the 
examiner may have meant flexion as normal range of motion of the 
spine in extension is 0-30 degrees.  See 38 C.F.R. § 4.71a Plate 
V (2010).  The examiner also noted forward flexion 
"approximately 40 degrees," and lateral and rotation of about 
10 degrees.  The lack of precision of the September 2006 VA 
examiner's findings is not relevant; the examiner found that the 
Veteran's back was able to move.  Neither examiner made a finding 
that ankylosis was present. 

Although the Veteran evidences a decreased range of motion of the 
low back, the medical evidence of record fails to demonstrate the 
presence of any ankylosis; because the Veteran is able to move 
his spine and, by definition, his spine is not immobile. 
Therefore, ankylosis is not shown.

Because ankylosis is not shown, the Veteran fails to meet the 
criteria for a schedular disability rating in excess of 60 
percent for his service-connected lumbar spine DDD.  

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  The Court further held that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted above, the Veteran's most recent claim for an increased 
disability rating was filed in October 2005. In this case, 
therefore, the relevant time period is from October 2004 to the 
present. At all times, the assigned disability rating remained 
unchanged at 60 percent disabling.  

In essence, the evidence of record does not include any finding 
of ankylosis of the Veteran's entire spine at any time.  Such a 
finding is necessary in order to have a disability rating in 
excess of the currently assigned 60 percent disability rating 
under current schedular criteria.  Thus, the Board finds that 
throughout the relevant period, there were no clinical findings 
sufficient to justify the assignment of a higher rating and that 
no staged ratings will be assigned.

Entitlement to Individual Unemployability (TDIU)

The Board observes that the Court of Appeals for Veterans Claims 
(Court) has held that "a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447 
at 453-54 (2010).  The Board notes, however, that the Veteran was 
granted TDIU benefits from September 14, 1994.  Thus, the issue 
is moot.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service- 
connected lumbar spine disability.  The medical evidence fails to 
demonstrate that the symptomatology of the Veteran's disability 
is of such an extent that application of the ratings schedule 
would not be appropriate.  In fact, as discussed in detail above, 
the evidence of record does not show that the Veteran has 
ankylosis of the entire spine and that, therefore, a 100 percent 
disability rating under the schedular criteria is no warranted.  
Accordingly, the Board finds that the veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does 
demonstrate that the Veteran's service-connected disabilities 
impose marked interference with his ability to follow employment. 
See 38 C.F.R. § 3.321(b)(1).  However, as is noted above, the 
Veteran already receives TDIU benefits.



Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person (A & A) or at the housebound rate.

Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified rate 
if the veteran, as the result of service-connected disability, is 
in need of regular aid and attendance. Need for aid and 
attendance means helplessness or is so nearly helpless as to 
require the regular aid and attendance of another person. A 
veteran will be considered to be in need of regular aid and 
attendance if he or she is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
if the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2010).

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his or her daily environment. "Bedridden" 
will be a proper basis for the determination. 38 C.F.R. § 
3.352(a) (2010).


A veteran will be found to be bedridden if the condition actually 
requires that he remain in bed, but not if he voluntarily stays 
in bed or if a physician merely recommends bed rest. It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made. The particular personal functions that the veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole. It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular aid 
and attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to be in 
bed. They must be based on the actual requirement of personal 
assistance from others. Id.

Although a veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement to 
aid and attendance, the Court has held that it is logical to 
infer there is a threshold requirement that "at least one of the 
enumerated factors be present." Turco v. Brown, 9 Vet. App. 222, 
224 (1996).

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate if 
the veteran, as the result of service-connected disability, has 
one service-connected disability rated as 100 percent disabling 
and a separate disability rated at 60 percent or higher or he is 
permanently housebound. The veteran will be found to be 
permanently housebound if, due to his service-connected 
disabilities, he is substantially confined to his home or the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that such 
confinement will continue throughout his lifetime. 38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2010).

Analysis

The Veteran essentially contends that his disabilities make him 
eligible for special monthly compensation for aid and attendance 
or at the housebound rate.  As noted above, the Board's March 
2009 remand required that VBA provide the Veteran with a 
Compensation and Pension examination to determine whether he met 
the criteria stated in the law and regulations section above. 
Such an examination was provided in July 2009.  The record also 
includes the April 2006 assessment by Dr. R.L., a private 
physician who treated the Veteran, and an August 2006 assessment 
by Dr. J. P. of a private medical center.  The Board will address 
each in chronological order.

Dr. R.L., M.D., has treated the Veteran as his family physician.  
He noted the Veteran was diagnosed with degenerative "L/S" 
[lumbar/sacral] disc disease, diabetes and diabetic peripheral 
neuropathy.  He noted that the Veteran was unable to walk 
unaided, that he was able to feed himself and sit up, was not 
confined to bed, did not need assistance in bathing and tending 
to other hygiene needs, but could not keep himself clean.  The 
Veteran could care for the needs of nature, could not leave his 
home without assistance and did not require a nursing home.  The 
Veteran is not blind and was deemed able to protect himself from 
hazards or danger.  Dr. R.L. stated, without comment or 
explanation, that the Veteran had a need for aid and attendance.  

Dr. J. P., M.D., found that the Veteran was not blind or 
bedridden, could not dress himself, attend to wants of nature or 
walk unassisted.  He found the Veteran was "barely" able to 
keep himself clean and barely able to protect himself from 
hazards or danger.  No explanation or comments were made by Dr. 
J.P. 

The Veteran was seen by a VA nurse in July 2009.  The Veteran 
told the examiner that he no longer drove and had a friend drive 
him to the examination.  The Veteran was not blind, not bedridden 
and not in the hospital.  The Veteran's gait was described as 
"very unsteady" and would be "at risk" in an emergency.  The 
examiner stated the Veteran would fall easily and would, 
therefore, not be able to protect himself from normal hazards.  

The Veteran told the examiner that he did very little activity 
and does no household duties; his family provides him with meals 
and he has a housekeeper who cleans.  The Veteran stated that he 
is able to use the bathroom by himself, but only takes a sit-down 
shower when someone else is in the house with him.  The Veteran 
was described as able to dress himself so long as he wore clothes 
without buttons or zippers.  

The examiner noted that the Veteran was at risk for falling and 
if he fell, he would be unable to get up.  The examiner stated in 
summary that "the limiting factor appears to be more of the back 
and . . . severe ambulation problems and risks for falling and is 
a severe risk factor for being by himself."

The July 2009 VA examiner also provided an opinion in a September 
2010 report.  The examiner reviewed the Veteran's VA claims 
folder and summarized the July 2009 report.  Based on the 
findings in the July 2009 report, the examiner stated:

[T]he Veteran is not helpless enough to require 
somebody to be with him 24 hours a day for his daily 
activity needs.  He is not helpless enough to require 
24/7 day a week assistance in his house based upon the 
review of the last evaluation and C file.

In sum, the Veteran is not bedridden, his eyesight does not meet 
regulatory criteria, and he is not a patient in any nursing home 
or other assisted living arrangement. 
Dr. J.P. stated that the Veteran was unable to dress himself, but 
Dr. R.L. and the VA examiner both found that he was able to dress 
himself; the Veteran stated that he could not deal with clothing 
that had button or zippers.  Dr. R.L. found that the Veteran as 
able to bath himself and attend to other hygiene, but was not 
able to keep himself clean.  Dr. J.P. found that the Veteran 
could not attend to wants of nature and was "barely" able to 
keep himself clean.  On the other hand, the Veteran told the July 
2009 examiner that he could get to the toilet and sit down and 
could bath himself; he chose not to shower unless someone else 
was in the house.  The Veteran appears able to feed himself.  He 
uses a wheelchair or a walker or cane, according to all VA 
examination reports, but has no need for frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid.  

There is no evidence of loss of coordination or extreme weakness 
of upper extremities; rather, there is evidence he has difficulty 
with small motor motion that is required to use buttons or 
zippers. There is no evidence the Veteran has any physical or 
mental incapacity which requires care or assistance on a regular 
basis.  
The Veteran is service connected for lumbar spine DDD, 
hypertension and coronary artery disease.  He has a combined 
disability rating of 80 percent and receives TDIU benefits.  

The sole finding of concern was that the Veteran's back and lack 
of stability or ability to walk made him vulnerable falls and 
unable to protect himself from hazards or dangers incident to his 
daily environment.  As noted, a veteran need not show all of the 
disabling conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance.  Indeed, the Court 
has held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present." Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In 
addition, determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  

The Veteran needs assistance to have meals prepared for him.  He 
needs assistance in the house during the times when he must 
shower or move at risk of falling.  He needs assistance in 
dressing if buttons or zippers are used.  He can not leave the 
house without assistance.  He needs assistance to clean up after 
himself, and it appears that he needs assistance keeping himself 
clean.

For those reasons, the claim for special monthly compensation for 
aid and attendance is granted.




ORDER

Entitlement to service connection for cataracts is denied.

Entitlement to a disability rating in excess of 60 percent 
disabling for service-connected lumbar spine DDD is denied.

Entitlement to special monthly compensation for aid and 
attendance is granted subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

Reasons for remand

As noted above, in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that the 
Board errs as a matter of law when it fails to ensure compliance 
with remand orders.  The Board's March 2009 remand order required 
the VA examiner to provide an opinion whether it was at least as 
likely as not that the Veteran's bilateral knee disorders were 
aggravated by the Veteran's service-connected back.  

The Veteran received a VA examination in July 2009 and the 
examiner's report included an opinion whether the Veteran's 
bilateral knee condition was related to his active duty service.  
But, the Veteran has never contended that his knees were injured 
during service and was not seeking service connection on a direct 
service connection theory.  He sought service connection for his 
knees contending that his service-connected back caused or 
aggravated the knee condition.  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2010).  Here, the July 2009 examiner failed to specifically 
follow the directions of the March 2009 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  VBA shall arrange for the Veteran to be 
examined by a VA orthopedist or other 
physician experienced in orthopedic 
evaluations.  The examiner shall review the 
Veteran's VA claims folder prior to the 
examination.  The examiner shall provide a 
diagnosis of any current bilateral knee 
disorder manifested by the Veteran.  Any 
diagnostic tests or procedures deemed 
necessary by the examiner shall be 
accomplished.

The examiner shall also provide an opinion 
whether it is at least as likely as not that 
the Veteran's bilateral knee disorders were 
caused or are aggravated by his service-
connected lumbar spine DDD.  The examiner 
shall support the opinion with full 
rationale.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

2.  After completion of the foregoing, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for left 
and right knee disorders, both to include as 
secondary to service-connected lumbar spine 
DDD.  If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


